--------------------------------------------------------------------------------

EXHIBIT 10.20

August 13, 2007




Mr. William C. Lemmer
[Address]
 
Dear Mr. Lemmer,
 
Cameron International Corporation (the “Company”) considers the establishment
and maintenance of a sound and vital management to be essential for the
protection and enhancement of the best interests of the Company and its
shareholders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change of Control1  may arise
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.  Accordingly,
the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to assure the Company of the continuation of
your service and to reinforce and encourage the attention and dedication of
members of the Company’s management to their assigned duties without distraction
in circumstances arising from the possibility of a Change of Control. In
particular the Board believes it important, should the Company or its
shareholders receive a proposal for or notice of a Change of Control, or
consider one itself, that you be able to assess and advise the Company whether
such transaction would be or is in the best interests of the Company and its
shareholders, and to take such other action regarding such transaction as the
Board might determine to be appropriate, without being influenced by the
uncertainties of your own situation.
 
In order to induce you to remain in the employ of the Company, this letter
agreement (the “Agreement”), prepared pursuant to authority granted by the
Compensation Committee of the Board of Directors, sets forth the severance
benefits which the Company agrees will be provided to you should your employment
with the Company be terminated in connection with a Change of Control under the
circumstances described below, as well as certain other benefits which will be
made available to you should you be employed by the Company on the Effective
Date of a Change of Control.
 
This Agreement shall remain in full force and effect for as long as you remain
in your current position with the Company or any other position of equal or
higher grade which has historically made its holder eligible for a Change of
Control Agreement; provided, however, that this Agreement shall terminate and
cease to be in full force and effect upon your giving notice  that you are or
are intending to terminate your employment with the Company, or resign from an
eligible position, for any reason other than Good Reason.  This Agreement
supersedes any prior agreement between you and the Company regarding the subject
matter hereof.
 
_____________________________
1 Reference is made to Annex I hereto for definitions of certain terms used in
this Agreement, and such definitions are incorporated herein by reference with
the same effect as if set forth herein.  Certain capitalized terms used in this
Agreement in connection with the description of various Plans are defined in the
respective Plans, but if any such Plan-defined term conflicts with a definition
herein contained, the latter shall prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 2
 
1.             Termination in Connection with a Change of Control.
 
(a)           If, while this Agreement is in effect, there is a termination of
your employment with the Company either by the Company without Cause or by you
for Good Reason and a Termination Date occurs or is deemed to have occurred as a
result thereof during the Effective Period, you shall be entitled to the
following benefits, whether or not this Agreement has been cancelled prior to
the time of your termination:
 
(i)           all benefits conferred upon you by the Severance Package, and
 
(ii)           in addition, all benefits payable under the provisions either of
the Company’s employee and executive Plans in which you are a participant
immediately prior to the Effective Date, or of those plans in existence at the
time of the applicable Termination Date, whichever are more favorable to you, in
accordance with the terms and conditions of such Plans or plans, such benefits
to be paid under such Plans or plans and not under this Agreement.
 
(b)           Notwithstanding anything in this Agreement or any applicable Plan
or plans to the contrary, any benefit payable pursuant to this Section 1 shall
be paid on the date six months, two days after the applicable Termination Date.
 
(c)           Notwithstanding the above, you shall not be entitled to any such
benefits if your termination results from your death or Disability, unless your
death or Disability occurs (i) during the Effective Period and (ii) with respect
to the benefits conferred by the Severance Package only, after either it has
been decided that you will be terminated without Cause during the Effective
Period, or you have given notice of termination for Good Reason during the
Effective Period.
 
(d)           You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of your employment by another employer after the
applicable Termination Date.
 
2.             Termination Date.
 
(a)           If it is intended that your employment be terminated by you for
Good Reason during the Effective Period, you shall transmit to the Company
written notice setting forth the particulars upon which you base your
determination that Good Reason exists and, only if the stated basis therefore is
capable of being cured, requesting a cure within ten days. Failing such a cure,
a Termination Date shall then occur, and if such stated basis is not capable of
cure by the Company, a Termination Date shall occur simultaneously with delivery
of such notice.
 
(b)           If it is intended that your employment be terminated by the
Company during the Effective Period without Cause, a “Termination Date” shall be
deemed to have occurred upon the date of your receipt of written notice to that
effect from the Company  or upon the date specified in such notice, if a later
date, provided that this later date is within the Effective Period.  If the date
specified in the notice is beyond the Effective Period, a “Termination Date”
shall be deemed to have occurred on the last day of the Effective Period.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 3
 
(c)           If it is intended that your employment be terminated by the
Company for Cause during the Effective Period, and if you contest such
termination pursuant to any proceeding initiated pursuant to Section 6 hereof
within fifteen days of receipt of notice and it is ultimately determined that
Cause did not exist, then (anything else in the Agreement to the contrary
notwithstanding) a “Termination Date” shall be deemed to have occurred upon the
date you received such notice from the Company.
 
3.             LTIP Benefit Acceleration.  Immediately upon an applicable
Termination Date, all contingent compensation rights issued to you under an LTIP
Plan which are then (i) held by you, a member of your Immediate Family, or a
partnership or limited liability company the partners or shareholders of which
are you and members of your Immediate Family, and (ii) outstanding, shall become
vested, exercisable, distributable and unrestricted (any contrary provision in
an LTIP Plan notwithstanding), subject to the following provisions of this
Section 3.  You shall have the right:
 
(a)           To (i) exercise all or any portion of your options covered
(including, at your sole election, any associated Tandem SAR) by an LTIP Plan
and to have the underlying Shares issued to you and (ii) exercise all or any
portion of any LTIP Plan Freestanding SAR held by you, to the extent that such
SAR is not non-qualified deferred compensation under Section 409A of the Code.
 
(b)           To (i) have issued to you on a non-forfeitable basis any or all
Shares covered by Restricted Stock Awards held by you under an LTIP Plan and
(ii) have issued to you any or all Performance Shares and/or Performance Units
held by you in an LTIP Plan, and such issuance shall occur within 10 days of the
Termination Date.
 
(c)           With respect to all other contingent compensation rights to which
you may be entitled under an LTIP Plan which are not non-qualified deferred
compensation within the meaning of Section 409A of the Code, to obtain the full
benefit of any such right or rights, in each case as though all applicable
Performance Targets had been met or achieved at maximum levels for all
Performance Periods (including those extending beyond the date upon which a
Change of Control occurs), all other LTIP Plan contingencies had been satisfied
in full at the date upon which a Change of Control occurs, and the maximum
possible benefits thereunder had been earned at the date upon which a Change of
Control occurs.
 
(d)           With respect to all other contingent compensation rights to which
you may be entitled under an LTIP Plan which are non-qualified deferred
compensation within the meaning of Section 409A of the Code, to receive all such
rights and benefits, payable in accordance with the terms of an LTIP Plan
without regard to any other vesting or performance requirements therein.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 4
 
4.             Excise Tax.
 
(a)           Any other provision of this Agreement to the contrary
notwithstanding, if any payment in the nature of compensation to be paid or
provided to you under this Agreement or otherwise is considered to be a
“parachute payment” within the meaning of Section 280G(b) of the Code, the
Company shall pay to you an additional amount (hereinafter referred to as the
“Excise Tax Premium”).  The Excise Tax Premium shall be equal to the excise tax
determined under Code Section 4999 attributable to the total excess parachute
payments received by you as determined under Code Section 280G, together with
any applicable interest or penalties with respect thereto.  The Excise Tax
Premium shall also include any amount equal to the excise tax attributable to
the Excise Tax Premium (and, if applicable, interest and penalties
thereon).  The Company shall also pay to you an additional amount (the
“Additional Amount”) such that the net amount received by you, after paying any
applicable excise taxes (and, if applicable, interest and penalties thereon)
with respect to your excess parachute payments and the Excise Tax Premium, as
well as any federal or state income, excise or other tax (and, if applicable,
interest and penalties thereon) on such Additional Amount, shall be equal to the
amount that you would have received if no excise tax under Code Section 4999
were applicable.  You shall be deemed to pay income taxes at all relevant times
at the highest marginal rate of income taxation in effect in your taxing
jurisdiction.  The Additional Amount shall include any amount attributable to
income, excise or other tax on the Additional Amount.
 
(b)           Not later than 30 days following any payment in the nature of
compensation described in this Agreement, the independent public accountants
acting as auditors for the Company on the date of the transaction constituting
the change of control within the meaning of Code Section 280G (or another
accounting firm designated by you) (the “Accounting Firm”) shall (i) determine
whether the sum of the present value of any “parachute payments” payable under
this Agreement or otherwise and the present value of any other “parachute
payments” received by you in connection with, relating to, or by reason of any
such change of control is in excess of the amount you can receive without
causing you to be subject to an excise tax with respect to such amount under
Code Section 4999, (ii) shall determine the amount of any Excise Tax Premium and
Additional Amount required under Section 4(a) above, and (iii) shall furnish you
with a written opinion as to such determinations.  Any determinations by the
Accounting Firm shall be binding upon you and the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.
 
(c)           The Excise Tax Premium and Additional Amount shall be paid by the
Company to you within 10 days of the receipt of the Accounting Firm’s
determinations made in accordance with Section 4(b) above, but in no event later
than the end of the calendar year next following the calendar year in which you
remit the applicable excise and other taxes, and shall be net of any amounts
required to be withheld for taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 5
 
(d)           For purposes of this Section, “present value” means the value
determined in accordance with the principles of Section 1274(b)(2) of the Code
under the rules provided in Code Section 280G and the corresponding Treasury
Regulations thereunder.
 
(e)           To the extent Code Section 280G is amended prior to the
termination of this Agreement, or is replaced by a successor statute, the
provisions of this Section 4 shall be deemed modified, without further action on
the part of the parties, in a manner consistent with such amendments or
successor statutes, as the case may be.  In the event that Code Section 280G or
any successor statute is repealed, this Section 4 shall cease to be effective on
the effective date of such repeal.  The parties recognize that Treasury
Regulations under Code Sections 280G and 4999 may affect the amount or amounts
that may be paid hereunder and agree that, upon the issuance of any such
Regulations, this Agreement may be modified as in good faith may be deemed
necessary in light of the provisions of such Regulations to achieve the purposes
hereof, and that consent to such modifications shall not be unreasonably
withheld.
 
5.             409A Tax Provision.  If any payment or benefit received or to be
received by you under this Agreement is determined to be “deferred compensation”
as that term is used in Code Section 409A and related Treasury Regulations and
Department of the Treasury guidance thereunder, with the effect that you are
liable for the payment of tax or interest imposed by reason of Code Section 409A
(the “409A Tax”), the Company will pay you an additional cash payment equal to
such tax and interest plus any federal, state and local income taxes, employment
taxes and any additional taxes, interest and penalties applicable to the payment
under this Section 5.  If you become entitled to benefits under the Agreement by
reason of separation from service, you agree to a delay in the payment of such
amounts determined to be deferred compensation for a period of six months and
two business days following your separation from service with the Company if the
Company determines such delay is necessary to comply with Code Section
409A.  The parties agree to amend the provisions of this Agreement or any other
compensation arrangement in any reasonable manner requested by the Executive or
the Company to comply with Code Section 409A and related Treasury Regulations
and Department of the Treasury guidance that would reduce or eliminate the 409A
Tax.  If any payment to you is delayed by reason of this Section 5, unless such
payment is otherwise subject to adjustment to take into account earnings (or
losses) attributable thereto during the period of delay, when such payment is
made you will also receive from the Company interest on such payment, from the
date the payment would otherwise have been made to the date the payment is made,
at the Prime Rate of interest as reported in the Wall Street Journal, compounded
monthly with such interest rate being adjusted each month to track such Prime
Rate of interest, prospectively for the ensuing month.
 
6.             Governing Law and Dispute Resolution.
 
(a)           This Agreement shall be governed in all respects, including as to
validity, interpretation, construction, performance and effect, by the internal
laws of the State of Texas without regard to choice of law principles.
 
(b)           It is irrevocably agreed that if any dispute arises between us
under this Agreement: (i) exclusive jurisdiction shall be in the lowest Texas
state court of general jurisdiction sitting in Harris County, Texas; (ii) we are
each at the time present in Texas for the purpose of conferring personal
jurisdiction; (iii) any such action may be brought in such court, and any
objection that the Company or you may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court is waived, and we each agree not to plead or
claim the same; (iv) service of process in any such proceeding or action may be
effected by mailing a copy thereof by registered or certified mail, return
receipt requested (or any substantially similar form of mail), postage prepaid,
to such party at the address provided in Section 9 hereof; and (v) prior to any
trial on the merits, we will submit to court supervised, non-binding mediation.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 6
 
(c)           Notwithstanding any contrary provision of Texas law, the Company
shall have the burden of proof with respect to any of the following: (i) that
Cause existed at the time any notice was given to you under Section 2; (ii) that
Good Reason did not exist at the time notice was given to the Company under
Section 2; and (iii) that a Change of Control has not occurred.
 
7.             Successors; Binding Agreement.
 
(a)           In the event any Successor (as defined below) does not assume this
Agreement by operation of law, the Company will seek to have such Successor, by
agreement in form and substance satisfactory to you, expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it.  If there has been a Change of Control
prior to, or a Change of Control will result from, any such succession, then
failure of the Company to obtain such agreement prior to or upon the
effectiveness of any such succession (unless assumption occurs as a matter of
law) shall constitute Good Reason for termination by you of your employment and,
upon delivery of your written notice of termination to the Company, you shall be
entitled to all benefits provided for in this Agreement as a result of such
termination.  “Successor” shall mean any Person that succeeds to, or has the
ability to control, the Company’s business as a whole, whether directly by
merger, consolidation, spin-off or similar transaction or indirectly by purchase
of the Company’s Voting Securities or acquisition of all or substantially all of
the assets of the Company.
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
your personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.
 
8.             Fees and Expenses. The Company shall pay all legal fees and
expenses incurred by you as a result of your seeking to interpret, obtain,
assert or enforce any right or benefit conferred upon you by this Agreement to
the extent you are the prevailing party.
 
9.             Notices.  Any and all notices required or permitted to be given
hereunder shall be in writing and shall be deemed to have been given when
delivered in person to the persons specified below or deposited in the United
States mail, certified or registered mail, postage prepaid and addressed as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Page 7
 
If to the Company:
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention: Chief Executive Officer
   
If to you:
Mr. William C. Lemmer
 
[Address]

 
 
Either party may change, by the giving of notice in accordance with this Section
9, the address to which notices are thereafter to be sent.
 
10.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
11.           Survival.  All obligations undertaken and benefits conferred
pursuant to this Agreement shall survive any termination of your employment and
continue until performed in full.
 
12.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by you and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
 
13.           Duplicate Originals.  This Agreement has been executed in
duplicate originals, with one to be held by each of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 8
 
If this Agreement correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this Agreement to the
Company.



 
Sincerely,
     
CAMERON INTERNATIONAL CORPORATION
                   
By:
 /s/ Sheldon R. Erikson
   
Sheldon R. Erikson
   
Chairman and
   
Chief Executive Officer

 
 
Agreed to as of the 5th day of September, 2007
 
/w/ William C. Lemmer
 
Name:
   William C. Lemmer
 

 
 
 

--------------------------------------------------------------------------------

 
 
Annex I to Agreement dated August 13, 2007
between
Cameron International Corporation
and
William C. Lemmer
 
DEFINITION OF
CERTAIN TERMS
 
“Agreement” means the letter agreement between William C. Lemmer and the Company
dated  August 13, 2007.
 
“Bonus Plan” means for each year, the Company’s Management Incentive
Compensation Plan or any other Plan adopted by the Board which provides for the
payment of additional compensation on an annual basis to senior executive
officers contingent upon the Company’s results of operations for that specific
year, in either case as such Plan shall be amended or modified to, but not on or
after, any Effective Date.
 
“Cause” means (i) your conviction by a court of competent jurisdiction, from
which conviction no further appeal can be taken, of a felony-grade crime
involving moral turpitude, or (ii) your willful failure to perform substantially
your duties with the Company (other than a failure due to physical or mental
illness) which is materially and demonstrably injurious to the Company.   No act
or failure to act on your part shall be considered “willful” unless done, or
omitted to be done, by you in bad faith and without reasonable belief that your
action or omission was in, or not opposed to, the best interests of the Company.
 
“Change of Control” means the earliest date at which:
 
(i)             any Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
outstanding Voting Securities, other than through the purchase of Voting
Securities directly from the Company through a private placement;
 
(ii)            individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board shall from and after such election be deemed to be a member of
the Incumbent Board;
 
(iii)           a merger or consolidation involving the Company or its stock or
an acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company, unless, immediately following such transaction, 70% or more of
the then outstanding Voting Securities of the surviving or resulting corporation
or entity will be (or is) then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners of the Company’s
outstanding Voting Securities immediately prior to such transaction (treating,
for purposes of determining whether the 70% continuity test is met, any
ownership of the Voting Securities of the surviving or resulting corporation or
entity that results from a stockholder’s ownership of the stock of, or other
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding Voting Securities immediately prior to the transaction);
 
 
A-1

--------------------------------------------------------------------------------

 


(iv)           any transaction of the type described in part (iii) above, that
would have qualified as a “Change of Control” but for the fact that the
consideration therefore is part or all cash;
 
(v)            a tender offer or exchange offer is made and consummated by a
Person other than the Company for the ownership of 20% or more of the Voting
Securities of the Company then outstanding; or
 
(vi)           all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.
 
Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in you, or a group of Persons which includes you, acquiring more than
20% of either the combined voting power of the Company’s outstanding Voting
Securities or the Voting Securities of any other corporation or entity which
acquires all or substantially all of the assets of the Company, whether by way
of merger, consolidation, sale of such assets or otherwise.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Defined Benefit Plan” means the Company’s Retirement Plan and Supplemental
Excess Defined Benefit Plan, as the same shall be amended or modified prior to,
but not on or after, any Effective Date.
 
“Defined Contribution Plan” means the Company’s Retirement Savings Plan and
Supplemental Excess Defined Contribution Plan, as the same shall be amended or
modified prior to, but not on or after, any Effective Date.
 
“Disability” means your continuing full-time absence from your duties with the
Company for 180 days or longer as a result of physical or mental incapacity.
 
“Effective Date” means the earliest date upon which any of the following shall
have occurred: (i) any of the events set forth under the definition of Change of
Control; (ii) the receipt by the Company of a Schedule 13D stating the intention
of any Person to take actions which, if accomplished, would constitute a Change
of Control; (iii) the public announcement by any Person of its intention to take
any such action, in each case without regard for any contingency or condition
which has not been satisfied on such date; (iv) the agreement by the Company to
enter into a transaction which, if consummated, would result in a Change of
Control; or (v) consideration by the Board of a transaction which, if
consummated, would result in a Change of Control.
 
 
A-2

--------------------------------------------------------------------------------

 


If, however, an Effective Date with respect to any proposed transaction occurs
but the proposed transaction to which it relates ceases to be actively
considered, the Effective Period will be deemed not to have commenced for
purposes of this Agreement.  If an Effective Date occurs with respect to a
proposed transaction which ceased to be actively considered but for which active
consideration is revived, the Effective Date with respect to the Change of
Control that ultimately occurs shall be that date upon which consideration was
revived and ultimately carried through to consummation.
 
“Effective Period” means the period between the Effective Date and two years
following the occurrence of the Change of Control.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Good Reason” means any of the following:
 
(i)             a change in your status, title(s) or position(s) with the
Company, including as an officer of the Company, which, in your reasonable
judgment, does not represent a promotion, with commensurate adjustment of
compensation, from your status, title(s) and position(s) immediately prior to
the Effective Date; or the assignment to you of any duties or responsibilities
which, in your reasonable judgment, are inconsistent with your status, title(s)
or position(s) immediately prior to the Effective Date; or the withdrawal from
you of any duties or responsibilities which in your reasonable opinion are
consistent with your status, title(s) or position(s) immediately prior to the
Effective Date; or any removal of you from or any failure to reappoint or
reelect you to your position(s) immediately prior to the Effective Date;
provided that the circumstances described in this item (i) do not apply if as a
result of your death, retirement, or Disability or following receipt by you of
written notice from the Company of the termination of your employment for Cause;
 
(ii)            a reduction by the Company any time after the Effective Date in
your then current base salary;
 
(iii)           the failure by the Company to continue in effect any Plan in
which you were participating immediately prior to the Effective Date other than
as a result of the normal expiration or amendment of any such Plan in accordance
with its terms; or the taking of any action, or the failure to act, by the
Company which would adversely affect your continued participation in any such
Plan on at least as favorable a basis to you as is the case immediately prior to
the Effective Date or which would materially reduce your benefits under any such
Plan or deprive you of any material benefit enjoyed by you immediately prior to
the Effective Date, except with your express written consent;
 
 
A-3

--------------------------------------------------------------------------------

 


(iv)           the relocation of the principal place of your employment to a
location 25 miles further from your principal residence without your express
written consent;
 
(v)            the failure by the Company upon a Change of Control to obtain the
express assumption of this Agreement by any Successor (other than by operation
of law);
 
(vi)           any refusal by the Company to continue to allow you to attend to
or engage in matters or activities not directly related to the business of the
Company which you attended to or were engaged in immediately prior to the
Effective Date and which do not otherwise violate your obligations of employment
with the Company; or
 
(vii)           any continuing material default by the Company in the
performance of its obligations under this Agreement, whether before or after a
Change of Control.
 
“LTIP Plan” means any of the Company’s long-term incentive plans as such plans
may be amended, modified, or replaced, up to, but not on or after, an Effective
Date.
 
“Market Value” means, when used with respect to Shares or Voting Securities, the
closing price thereof on the New York Stock Exchange on the date for which the
Market Value is to be determined, or if not listed thereon, on such other
exchange as shall at that time constitute the principal exchange for trading the
Shares or Voting Securities.
 
“Other Plans” means any thrift, bonus or incentive, stock option or stock
accumulation pension medical, disability, accident or life insurance plan,
program or policy of the Company which is intended to benefit employees of the
Company similarly situated to you (other than the Bonus Plan, Defined Benefit
Plan, Defined Contribution Plan, LTIP Plan or Purchase Plan).
 
“Person” means any individual, corporation, partnership, group, association or
other “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, other than the Company or any Plans sponsored by the Company.
 
“Perquisites” means individual perquisite benefits received by you immediately
prior to the Effective Date, including, but not limited to, club membership dues
and certain automobile expenses.
 
“Plans” means the Bonus Plan, Defined Benefit Plan, Defined Contribution Plan,
LTIP Plan, Purchase Plan, and Other Plans.
 
“Purchase Plan” means the Company’s Employee Stock Purchase Plan adopted as the
same shall be amended or modified prior to, but not on or after, the Effective
Date.
 
 “Severance Package” means your right to receive, and the Company’s obligation
to pay and/or perform, the following:
 
(a)            the Company shall pay to you, on the date six months, two days
after the applicable Termination Date, a lump sum cash amount equal to the sum
of (i) three times the highest annual rate of base salary in effect during the
current year or any of the three years preceding the Termination Date, and (ii)
three times the greater of (A) the target award you would have been eligible to
receive under the Bonus Plan in respect of the current year, regardless of any
limitations otherwise applicable to the Bonus Plan (i.e., the failure to have
completed any vesting period or the current measurement period, or the failure
to achieve any performance goal applicable to all or any portion of the
measurement period) or (B) the largest award earned (whether or not paid) under
the Bonus Plan in respect of any of the three years preceding the Termination
Date;
 
 
A-4

--------------------------------------------------------------------------------

 


(b)    in addition to any vested portion of your interest in the Defined
Contribution Plan to which you are entitled on the applicable Termination Date
under that Plan, the Company shall pay to you, on the date six months, two days
after the Termination Date, an amount in cash equal to the unvested portion of
the Company’s contributions to your account, which unvested portion shall be
valued as of the Termination Date at Market Value;
 
(c)           in addition to any vested retirement benefits to which you are
entitled under the Defined Benefit Plan on the applicable Termination Date, the
Company shall pay to you, on the date six months, two days after the Termination
Date, an amount in cash equal to the product of (i) a number equal to your years
of life expectancy beyond age 65 determined in accordance with the actuarial
assumptions utilized under the Defined Benefit Plan immediately prior to the
Termination Date, times (ii) an amount equal to the difference between (A) the
annual benefit to which you would have been entitled under the single life
annuity method of distribution under the Defined Benefit Plan if you were fully
vested thereunder (without regard to (I) whether you shall actually have
completed the period of Vesting Service required to qualify for benefits under
the Defined Benefit Plan, (II) any limitation on the amount used in the
calculation of the annual benefit thereunder, (III) any offset thereunder for
severance allowances payable thereunder, or (IV) any amendment to the Defined
Benefit Plan made in connection with a Change of Control and on or prior to the
Termination Date, which amendment adversely affects in any manner the
computation of retirement benefits under such Plan) and had accumulated an
additional three years of Vesting Service thereunder, and (B) the annual
benefit, if any, to which you would be entitled under the single life annuity
method of distribution under the Defined Benefit Plan as of the Termination
Date; and
 
(d)    the Company shall pay to you, on the date six months, two days after the
applicable Termination Date, an amount in cash equal to three times the average
annual cost incurred by the Company, during the three calendar years preceding
the calendar year in which the Termination Date occurs, as a result of your
participation in all insured and self-insured employee welfare benefit Plans and
Perquisites in which you were entitled to participate immediately prior to the
Termination Date (or such fewer whole calendar years as you have so
participated).
 
 “Shares” means shares of Common Stock, $.01 par value, of the Company as of the
date of this Agreement, as the same shall be subsequently amended, modified or
changed.
 
“Termination Date” shall have the meaning given it by Section 2 of the
Agreement.
 
“Voting Securities” means, with respect to any corporation or business
enterprise, those securities which under ordinary circumstances are entitled to
vote for the election of directors or others charged with comparable duties
under applicable law.
 
 
A-5


--------------------------------------------------------------------------------